DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the application filed on January 25, 2022. 
Claims 1-10 are pending and have been rejected.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Note 
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
If applicant does not have representation, it is recommended that an interview with the examiner is scheduled prior to responding to this Office action. 
	Due to the informal nature of the claims, the claims are examined as best understood. 



Claim Objections
Claims 1-10 are objected to because of their informal nature. Each claim should be directed to a statutory class and then recite limitations that define the scope of the claim. A dependent claim should further limit the claim from which it. Each claim should be a single sentence. Applicant should refer to the patents and/or patent applications cited in this Office action for examples of claim formats. 



Claim Rejections - 35 USC § 112(b)
The following is a quotation 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The claims are narrative in form and include indefinite language. The structure which goes to make up the system must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative system. The method claims should clearly delineate each method step. The claims must be in one sentence form only. Note the format of the claims in the patents cited. 
Regarding claims 1 and 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The claims have insufficient antecedent basis for several limitations/terms. The following are examples of terms that lack antecedent basis: 
Claims 1, 4, and 5: “the unbanked population”
Claim 2: “the Treasury business systems” (claim 1 refers to “a treasury business system”)
Claim 2: “the Network Operator’s bank account”
Claim 2: “the depositor”
Claim 3: “the Distributed Ledger or DLT”
Claim 3: “the person”
Claim 4: “the behaviour and functions”
Claim 4: “the parameters”
Claim 4: “the designed system”
Claim 5: “the use”
Claim 5: “the unbanked population”
Claim 6: “the network operator”
Claim 10: “the actors”
Claim 10: “the Blockchain or DLT” (claim 4 refers to “a Blockchain or DLT sub-system”)
The terms “that lack transactional speed” and “have expensive transaction fees” in claim 1 are relative terms which render the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “fast transaction execution” in claim 4 is a relative term which renders the claim indefinite. The term “fast transaction execution” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, the Specification at paragraph 0016 states that typical fast transactions (presumably referring to prior art systems) can take tens of seconds to a couple minutes. It’s not clear whether “fast transaction execution” means under a couple minutes or some other amount of time. 
Claim 7 refers to “KYC-AML regulations.” This renders the claim indefinite because the regulations may change over time. 



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. 
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

Step 1: Does the Claim Fall within a Statutory Category?
No, with respect to claims 1-4, which recite a system, but do not positively recite any system hardware components. Because the broadest reasonable interpretation of the system does not require hardware, it may be interpreted as software. Therefore, these claims are claiming software per se, which does not fall within one of the statutory categories. For purposes of compact prosecution, these claims will continue to be analyzed below. 
Yes, with respect to claims 5-10, which recite a method and are therefore directed to the statutory class of process. 

Step 2A, Prong One: Is a Judicial Exception Recited?
The following claims identify the limitations that recite additional elements in bold: 

1. 	A system that implements payment or remittances operations comprising; a token creation, a token distribution, a token transfer or usage, a treasury business system, a token destruction or recirculation and a wallet application, in order to allow persons and businesses to transact almost instantaneously without the use of bank accounts or cards or cash, and not using other cryptocurrencies such as Bitcoin or Ethereum that lack transactional speed and are inherently price-unstable or have expensive transaction fees, by distributing a stable cryptocurrency for the use of the unbanked population.

2. 	The system to implement payment or remittances operations of claim 1 wherein the Treasury business systems, comprising; an Order Execution Engine, Pricing Systems, and Oracles to communicate with blockchain, that would ensure that for every unit of fiat money deposited to the Network Operator's bank account, a corresponding unit of Fiat would be deposited into a Trust account in a designated currency, and the corresponding unit of cryptocurrency by Token Creation, would be created and delivered to the depositor of fiat into his electronic wallet.

3. 	The system for implement payment or remittances operations of claim 1 wherein of the wallet application, is a cryptographic mechanism that may run on a mobile smartphone, or any other type of computing platform connected to the Internet, that allows anyone interacting with the Blockchain, to authenticate by using biometric technology or other authentication mechanisms and send signed transactions for inclusion into the Distributed Ledger or DLT, such transactions will implement the Token Creation, Token Transfer (usage) and Token Burn subfunctions as determined in a Smart Contract, the wallet application will also allow the person using it to access balances and transaction history associated to their account.

4. 	The system to implement payment or remittances operations of claim 1 to create, transfer and burn the stable cryptocurrency to be distributed for the use of the unbanked population, wherein said system would consist of a Blockchain or DLT sub-system implementing, a set of smart contracts that govern the behaviour and functions of the cryptocurrency, and an arrangement of underlying algorithms, such as Byzantyne Fault Tolerant and Delegated Proof of Stake, that allow for fast transaction execution and finality within the parameters of the designed system, in contrast with current slow, uncertain or expensive systems that exist in the payments landscape.

5. 	A method to distribute a stable cryptocurrency for the use of the unbanked population for payment or remittances operations, wherein said method comprising: Create a Token; Distribute a token: Transfer or use a Token; Implement a treasury business system, and; Destruction or recirculation a token

6. 	The method of claim 5 that involves a network of merchants that individually deposit cash to the Network Operator's bank account in order to obtain a certain amount of cryptocurrency, as determined by a treasury business system.

7. 	The method of claim 5, wherein a distributor obtains a unique identifier from the network and is approved to transact by a network operator, once he has completed a specific process to be onboarded and its identity can be verified by the network operator in accordance with company and government mandated KYC-AML regulations.

8. 	A method of claim 7 for distributors to implement token burn and redemption, or token recirculation, depending on their needs, by transferring tokens to the Network Operator's designated Token Burning account, after the designated Oracles have confirmed the deposit into the bank account of the distributor and by means of a Smart Contract and the Treasury Systems will deposit Fiat to the distributor's bank account and will burn the deposited tokens, whenever the distributor wishes to recirculate the tokens instead of burning them, he will be given the option to sell said tokens to the general public using a specialized transfer function.

9. 	The method of claim 5, that allows for general public onboarding and identity verification that further allows anyone to use the systems or wallets, provided that such person has a valid and unique phone number as well as a verifiable ID, to enroll into the network and be enabled to purchase the cryptocurrency from a distributor or receive or send such cryptocurrency from and to other third parties with a verifiable identity.

10. 	The method of claim 5, wherein the actors of a supply chain use the stable cryptocurrency to provide financing options to unbanked or underbanked business or persons. Such method would involve buying cryptocurrency in order to lend it, and obtaining a list of recommended businesses to be lent, confirming transactional history using the Blockchain or DLT to take credit decisions, executing automated smart contracts that take the burden of the credit decision from the lender and automate the process and transferring the lent amount to the beneficiary of the loan.

Yes. But for the recited additional elements as shown above in bold, the remaining limitations of the claim recite certain methods of organizing human activity. The claim limitations identified as abstract idea are directed to payments using cryptocurrency. This type of method of organizing human activity is a fundamental economic practice because it involves payments and it is a commercial interaction such as sales activities or business relations. Thus, the claims recite an abstract idea.

Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The claim as a whole merely uses a computer as a tool to perform the abstract idea. This computing components (i.e., additional elements that are in bold above) are recited at a high level of generality and are merely invoked as a tool to implement the steps. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Here, due to the informal nature of the claims and resulting indefiniteness issues, the broadest reasonable interpretation of the claims includes the programming of a general purpose computer to implement the steps of the abstract idea that are intended to be performed by a computer. Additionally, there is no improvement to the functioning of a computer or technology. Therefore, the abstract idea is not integrated into a practical application. 

Step 2B: Does the Claim Provide an Inventive Concept?
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claims, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. Therefore, the claim does not provide an inventive concept.

As such, the claims are not patent eligible.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vladi, U.S. Patent Application Publication No. 2021/0019737 A1.

Claim 1:
Vladi discloses: 
a token creation, a token distribution, a token transfer or usage, a treasury business system, a token destruction or recirculation and a wallet application, in order to allow persons and businesses to transact almost instantaneously without the use of bank accounts or cards or cash, and not using other cryptocurrencies such as Bitcoin or Ethereum that lack transactional speed and are inherently price-unstable or have expensive transaction fees, by distributing a stable cryptocurrency for the use of the unbanked population (See Vladi, paragraph 0015 (Digital stable tokens are issued to a consumer’s cryptocurrency wallet. The tokens may be used to purchase goods or services from a merchant.); paragraph 0043 (“The cryptocurrency wallet may include a downloadable mobile application executable by the consumer user device 110.”)).

Claim 2:
Vladi further discloses: 
wherein the Treasury business systems, comprising; an Order Execution Engine, Pricing Systems, and Oracles to communicate with blockchain, that would ensure that for every unit of fiat money deposited to the Network Operator's bank account, a corresponding unit of Fiat would be deposited into a Trust account in a designated currency, and the corresponding unit of cryptocurrency by Token Creation, would be created and delivered to the depositor of fiat into his electronic wallet (See Vladi, Figure 2 and associated text (Trust entity and its system); Figure 4 and associated text (Fiat is deposited to the trust entity computing system and a corresponding amount of a digital stable token is provider to a user.); paragraph 0052 (Fiat is received and a digital stable token is minted and transferred to the cryptocurrency wallet.); paragraph 0075 (Oracle)).

Claim 3:
Vladi further discloses: 
wherein of the wallet application, is a cryptographic mechanism that may run on a mobile smartphone, or any other type of computing platform connected to the Internet, that allows anyone interacting with the Blockchain, to authenticate by using biometric technology or other authentication mechanisms and send signed transactions for inclusion into the Distributed Ledger or DLT, such transactions will implement the Token Creation, Token Transfer (usage) and Token Burn subfunctions as determined in a Smart Contract, the wallet application will also allow the person using it to access balances and transaction history associated to their account (See Vladi, paragraph 0028 (Balances may be determined by tracking cryptocurrency transfers to and from the wallet); paragraph 0029 (smart contracts); paragraph 0043 (“The cryptocurrency wallet may include a downloadable mobile application executable by the consumer user device 110.”); paragraph 0052 (Deposit data is sent to the blockchain); paragraph 0080 (biometric authentication)).

Claim 4:
Vladi further discloses: 
to create, transfer and burn the stable cryptocurrency to be distributed for the use of the unbanked population, wherein said system would consist of a Blockchain or DLT sub-system implementing, a set of smart contracts that govern the behaviour and functions of the cryptocurrency, and an arrangement of underlying algorithms, such as Byzantyne Fault Tolerant and Delegated Proof of Stake, that allow for fast transaction execution and finality within the parameters of the designed system, in contrast with current slow, uncertain or expensive systems that exist in the payments landscape (See Vladi, paragraph 0015 (Digital stable tokens are issued to a consumer’s cryptocurrency wallet. The tokens may be used to purchase goods or services from a merchant.); paragraph 0029 (smart contracts); paragraph 0034 (burning); paragraph 0088 (The system allows for merchants to have instant access to funds upon completion of the payment transaction.); paragraph 0090 (“The cryptocurrency-digital stable token exchanges execute faster than exchanging cryptocurrency and digital stable tokens through a cryptocurrency exchange 710.”)).

Claim 5:
Vladi discloses: 
Create a Token; Distribute a token: Transfer or use a Token; Implement a treasury business system, and; Destruction or recirculation a token (See Vladi, paragraph 0015 (Digital stable tokens are issued to a consumer’s cryptocurrency wallet. The tokens may be used to purchase goods or services from a merchant.)).

Claim 6:
Vladi further discloses: 
that involves a network of merchants that individually deposit cash to the Network Operator's bank account in order to obtain a certain amount of cryptocurrency, as determined by a treasury business system (See Vladi, paragraph 0041 (merchant trust entity accounts); paragraph 0063).

Claim 7:
Vladi further discloses: 
wherein a distributor obtains a unique identifier from the network and is approved to transact by a network operator, once he has completed a specific process to be onboarded and its identity can be verified by the network operator in accordance with company and government mandated KYC-AML regulations (See Vladi, paragraph 0046 (unique identifier).

Claim 8:
Vladi further discloses: 
for distributors to implement token burn and redemption, or token recirculation, depending on their needs, by transferring tokens to the Network Operator's designated Token Burning account, after the designated Oracles have confirmed the deposit into the bank account of the distributor and by means of a Smart Contract and the Treasury Systems will deposit Fiat to the distributor's bank account and will burn the deposited tokens, whenever the distributor wishes to recirculate the tokens instead of burning them, he will be given the option to sell said tokens to the general public using a specialized transfer function (See Vladi, paragraph 0034 (burning)).

Claim 9:
Vladi further discloses: 
that allows for general public onboarding and identity verification that further allows anyone to use the systems or wallets, provided that such person has a valid and unique phone number as well as a verifiable ID, to enroll into the network and be enabled to purchase the cryptocurrency from a distributor or receive or send such cryptocurrency from and to other third parties with a verifiable identity (See Vladi, paragraph 0017 (smart phone devices with biometric security and authentication)).

Claim 10:
Vladi further discloses: 
wherein the actors of a supply chain use the stable cryptocurrency to provide financing options to unbanked or underbanked business or persons. Such method would involve buying cryptocurrency in order to lend it, and obtaining a list of recommended businesses to be lent, confirming transactional history using the Blockchain or DLT to take credit decisions, executing automated smart contracts that take the burden of the credit decision from the lender and automate the process and transferring the lent amount to the beneficiary of the loan (See Vladi, paragraph 0087 (loan)).



Relevant Prior Art
The following references are relevant to Applicant’s invention:
Snow et al., U.S. Patent Application Publication Number 2020/0042995 A1. Snow teaches a multi-coin mechanism for maintaining a stable value of cryptographic coinage traded in a decentralized market exchange without requiring a reserve. 
Molinari et al., U.S. Patent Application Publication Number 2019/0080406 A1. Molinari teaches a seller escrow wallet that receives transfers of tokens purchased by the seller. A master wallet is used to facilitate a transfer of the tokens from the seller wallet to a buyer wallet. 
Hamasni et al., U.S. Patent Application Publication Number 2019/0303888 A1. Hamasni teaches an invention for composite cryptographic transactions. Blockchain tokens are transferrable through on-chain transactions established on one or more distributed ledger networks. 
Page, U.S. Patent Application Publication Number 2021/0358018 A1. Page teaches conveying a cryptocurrency transaction to a peer-to-peer network. Goods or services are conveyed to an email address encoded in the cryptocurrency transaction in response to receipt of the cryptocurrency transaction on the peer-to-peer network. 
Jameson et al., U.S. Patent Number 11,455,642 B1. Jameson teaches a distributed ledger based interchange system for transferring value between entities. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571) 270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698